DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-8, 10-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “wherein for the production of a recess in a base region of the wall construction at least one side of the stud frame is provided the outer panel layer is recessed in order to produce the recess in the base region” [emphasis added by the examiner]. The limitation is grammatically incorrect making it unclear what is being specifically claimed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich, DE2724169 in view of Kim, US 2010/0180527.
Regarding claim 1:
Ulrich discloses a process for producing a recess in the base region of a wall construction in the drywall technique (refer to the figure), wherein for the wall construction on a stud frame, using board-shaped construction elements, a paneling is attached on both sides of the stud frame, and wherein at least one side of the stud frame is provided with a double-layer paneling, including outer 
a compensating insulant (11) is introduced into the intermediate space between the inner panels of the stud frame at least over the vertical height of the recess
Ulrich discloses wherein the compensating insulant (11) is plasterboard (machine translation) rather than rock wool.
Kim discloses using rock wool or plaster as a heat insulant board suggesting structural equivalence (para. 0064).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute rock wool for plaster as suggested by Kim since the materials are structural equivalents that yield no extraordinary or unexpected results.
Regarding claims 7 and 19:
Ulrich discloses a wall construction in the drywall technique, comprising: a stud frame with board-shaped construction elements, attached on both sides of the stud frame; wherein for the production of a recess in the base region of the wall construction at least one side of the stud frame is provided with a double-layer paneling, the outer paneling layer of which is recessed in order to produce the recess in the base region, and 
a compensating insulant (11) is introduced into the intermediate space between the panelings of the stud frame at least over the vertical height of the recess in the base region in order to compensate the weakening of the base region resulting from the recessed paneling.
Ulrich discloses wherein the compensating insulant (11) is plasterboard (machine translation) rather than rock wool.
Kim discloses using rock wool or plaster as a heat insulant board suggesting structural equivalence (para. 0064).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute rock wool for plaster as suggested by Kim since the materials are structural equivalents that yield no extraordinary or unexpected results.
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F.2d 905, 142 USPQ 161 (CCPA 1964).  In an ex parte case, product by process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F.2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976).
Regarding claims 2, 8 and 14:
Ulrich discloses wherein the insulant comprises a fire protection and noise insulation (refer to the translation, line 29 and 32) and Kim discloses rock wool.
Regarding claim 4:
Ulirch discloses wherein the compensating insulation is introduced before installation of the paneling (1 through 4) that covers the region of the stud frame.
Regarding claims 5-6 and 11-12:
Ulrich discloses wherein the insulant is introduced without mechanical fastening and is placed in the form of strips (line 60).
Regarding claim 10:
Ulrich discloses wherein the intermediate spaced is completely filled with the insulant (refer to the figure).
Regarding claim 13:
Ulrich discloses a system for producing a wall construction, comprising: profile elements (5) for a stud frame and board-shaped construction elements (1, 2), for attaching an at least single-layer paneling to both sides of the stud frame- wherein at least one recess is produced in the base region of the wall construction, for producing a recess in the base region of a wall construction in the drywall technique, and  
at least one compensating insulant strip (11) for compensating the weakening of the base region resulting from the recessed paneling.
Regarding claims 15 and 17:
Ulrich discloses wherein the wall construction has fire protection (abstract).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich, DE2724169 in view of Kim, US 2010/0180527, further in view of Rolland et al., US 2011/0024433.
Regarding claims 16 and 18:
Ulrich discloses wherein the board-shaped construction elements are plaster and are known in the art but does not expressly disclose wherein they are gypsum drywall.
Rolland discloses wherein drywall is typically made of a gypsum or plaster core sandwiched or faced in paper or cardboard (para. 0077) and further discloses wherein typical, suitable wall sheets can be gypsum fiberboards or plasterboards.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute gypsum drywall as suggested by Rolland for the non-specified plasterboards of Ulrich since gypsum and plaster are structural equivalents that yield no extraordinary or unexpected results as suggested by Rolland.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich, DE2724169 in view of Kim, US 2010/0180527, further in view of Foster et al., US 7,398,856.
Regarding claim 21:
Ulrich in view of Kim discloses the wall construction as set forth above including a bottom rail (5) and dual stud profiles (i.e. a metal framework – refer to the translation of Ulrich), but does not expressly disclose elastic dampening elements located between the stud profiles.
Foster discloses a wall construction (10, Fig. 1) wherein elastic dampening elements (15, col. 5, ll. 1-2) are located between dual stud profiles (26).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the dampeners and dual stud profiles of Foster in the wall construction of Ulrich in order to reduce noise transmission (background).

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant argues that Ulrich only discloses rigid, non-compressible material (i.e. the plasterboard). However, the inclusion of a rigid, non-compressible material in Ulrich does not preclude it from being obvious to substitute a semi-rigid, resilient or flexible material into the space. Ulrich does not specify that a particular rigidity is critical to operability. The secondary reference of Kim suggests wherein heat insulation blocks can be any of plasterboard, rock wool, and a glass cotton mat (para. 0064). It is noted that each of these materials has various levels of compactability, flexibility and other material characteristics. This does not obviate their equivalence for the purpose of heat insulation. A person of ordinary skill would recognize that the materials can be substituted for one another in the instant case without yielding any extraordinary or unexpected results.
Applicant’s argument that the rock wool of Kim is materially different than compactable rock wool is not persuasive. Standard rock wool has some compactability. Kim does not specify that the rock wool and glass cotton mats of Kim are more rigid than standard and further does not speak to each equivalent material being of equal rigidity.
The individual deficiencies of the Kim reference (e.g. a bottom rail) that differentiate it from the primary reference and the instant invention do not preclude Kim from being relied upon to modify the base reference.
The only claim that recites a bottom rail is new claim 21. As claimed, the bottom rail is not required to be above or below the compensating insulant and/or recess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633